The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 9/27/22 which has been entered. Claims 1-7 have been amended. Claims 8-16 have been cancelled. No Claims have been added. Claims 1-7 are still pending in this application, with Claim 1 being independent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input element...receive input from the user via the input element” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Para 0004 states the input element may be an audible or graphical user interface. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey US Publication No. 20080113689 (from IDS) in view of Hassan et al. US Publication No. 20120297306.

             Referring to claim 1, Bailey teaches a sink device (Fig. 2: headset 101), comprising: a processing device (Fig. 1B: processor 102); a transceiver (Fig. 1B: transceiver 103); at least one speaker (Fig. 1B: speaker 106); and a memory having stored instructions wherein the instructions, when executed by the processing device, cause the sink device to perform steps (Fig. 1B: memory 104) for pairing the sink device with a one of a plurality of audio source devices each adapted to provide audio data to the sink device (Fig. 2: headset 101 can pair with communication device 202 or remote device 205) via use of the transceiver and a common communications protocol for output via the at least one speaker (Fig. 2: local devices 202, 205 can provide audio to headset 101; para 0024: “Local transceiver 103 is capable of communicating wirelessly with other local devices…Local transceiver 103 may include transmitters and/or receivers capable of utilizing radio standards for communicating with remote devices. As an example, local transceiver 103 may be of limited range and be enabled to utilize a Bluetooth.RTM. radio standard. Radio standards may also include Ultra-Wideband (UWB), Wireless USB (WUSB), Wi-Fi (IEEE 802.11), WiMAX. WiBro, infrared, near-field magnetics, HiperLAN, and so forth.”), the steps comprising: receiving an appliance identifying data for each of the plurality of audio source devices; using the appliance identifying data; and in response to determining that the plurality of audio source devices are concurrently pairable with the sink device, using at least the pairing priority level that has been associated with each of the plurality of audio source devices to select the one of the plurality of audio source devices for pairing and automatically pairing with the selected one of the plurality of audio source devices whereupon the transceiver will have a communicative data connection for receiving audio data only from the selected one of the plurality of audio source devices (Fig. 2: headset 101 can pair with communication device 202 or remote device 205; para 0034: “headset 101 may be used either with the communication device 202 or with the telecommunication network 203. When making an outgoing call using headset 101, user 201 may have to indicate a choice to connect with either communication device 202 or with network 203 if both are in range of the headset…“an indication of priority may have been previously provided thus making one remote device preferred over another when both are in range”; para 0037: “Headset 101 may also be linkable with additional remote devices such as remote device 205… Headset 101 may also utilize one of the priority schemes identified above when making outgoing calls in the presence of, for example, office phone 202 and device 205”); wherein the memory stores the priority pairing level that has been associated with the plurality of audio source devices (para 0034: “A list of remote devices in a preferred access order may be stored in memory 104 of headset 101”).
             However, Bailey does not teach identifying a device type for the source devices and automatically associating priority based on the type, but Hassan et al. teaches receiving an appliance identifying data that functions to identify at least a device type or a brand for each of the plurality of audio source devices; using the appliance identifying data that functions to identity at least the device type or the brand for each of the plurality of audio source devices to automatically associate a pairing priority level with each of the plurality of audio source devices (para 0155: “priorities may be associated with devices based on received information about the devices. For example, a priority may be assigned to an auto-connect device based on the type”). Both Bailey and Hassan et al. teach priority pairings, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in automatically assigning priority based on device type, as taught in Hassan et al., for the priority schemes of Bailey because each priority scheme helps to determine which source device should be connected to first.
             Referring to claim 4, Bailey teaches the appliance identifying data is received directly by the sink device from each of the plurality of audio source devices (paras 0034, 0037). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Hassan et al., as shown in claim 1 above, and further in view of Gerber et al. US Publication No. 20040185773 (from IDS).

Referring to claim 2, Bailey teaches the sink device determines the environment in which the device is located and then uses the determined environment to determine the plurality of audio source devices with which the sink device is concurrently pairable (paras 0034, 0037). However, Bailey and Hassan et al. do not teach location-based priorities, but Gerber et al. teaches the memory stores information that functions to cross-reference audio source devices with data that functions to identify an environment in which the device may be located and wherein the device determines the environment in which the sink device is located and then uses the determined environment to determine the plurality of audio source devices with which the sink device is concurrently pairable (paras 0010-0011). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use location-based priorities, as taught in Gerber et al., in the device of Bailey and Hassan et al. because “the user can efficiently change between defined configurations for the priority based selection."

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, Hassan et al., and Gerber et al., as shown in claims 1-2 above, and further in view of Cohen et al. US Publication No. 20070255435 (from IDS).

             Referring to claim 3, Bailey teaches wherein the sink device uses the received signal to determine the environment in which the sink device is located (paras 0034, 0037) and though Bailey does teach using an external device to act as a local server to store information and execute commends for the headset, Bailey, Hassan et al., and Gerber do not teach an intermediate device in communication with all other devices, but Cohen et al. teaches the sink device receives a signal from an intermediate device in communication with each of the plurality of audio source devices (Fig. 1: ear module 10 communicates with configuration host 13, which is in communication with devices 16, 22, 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an intermediate device to help with processing, by using the configuration host 13 of Cohen et al. to aid in controlling the pairing of the device with further devices, in the device of Bailey, Hassan et al., and Gerber et al. because it helps to lessen the processing load of the headset of Bailey, Hassan et al., and Gerber et al.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Hassan et al., as shown in claim 1 above, and further in view of Cohen et al. 

             Referring to claim 5, though Bailey does teach using an external device to act as a local server to store information and execute commends for the headset, Bailey and Hassan et al. do not teach an intermediate device in communication with all other devices, but Cohen et al. teaches the appliance identifying data is received by the sink device from a further device in communication with each of the plurality of audio source devices (Fig. 1: ear module 10 communicates with configuration host 13, which is in communication with devices 16, 22, 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an intermediate device to help with processing, by using the configuration host 13 of Cohen et al. to aid in controlling the pairing of the hearing device with further devices, in the device of Bailey and Hassan et al. because it helps to lessen the processing load of the headset of Bailey and Hassan et al.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Hassan et al., as shown in claims 1 above, and further in view of Masuda US Publication No. 20090168741 (from IDS).

             Referring to claim 6, Bailey teaches the remote control application resident on the sink device is usable, when configured, to communicate function controlling commands to each of the plurality of audio source devices (paras 0027, 0029, 0034, 0037). However, Bailey and Hassan et al. do not teach that the user aids in providing the appliance identifying data, but Masuda teaches the appliance identifying data is received by the device from a user in connection with the user configuring a remote control application resident on the sink device (para 0040). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to let the user add information about the connecting appliances, as taught in Masuda, in the device of Bailey and Hassan et al. because it helps for “identifying the service provided by the respective external devices, to thus register information about the external device as connection target information.”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Hassan et al., as shown in claim 1 above, and further in view of Cha US Publication No. 20130260690 (from IDS).

             Referring to claim 7, Bailey teaches the sink device further comprises an input element and to receive input from the user via the input element (Fig. 1B: microphone 105; para 0036) and the sink device to provide to a user via the at least one speaker information (Fig. 1B: speaker 106; para 0036) and audio source devices (paras 0034, 0037), however, Bailey and Hassan et al. do not teach changing an existing priority level per se, but Cha teaches cause the device to provide to a user a listing of audio source devices and to receive input from the user to modify the pairing priority level that was automatically associated with at least one of the audio source devices within the listing (para 0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the user to change priority information, as taught in Cha, in the device of Bailey and Hassan et al. because it allows the user to change pairing order if he changes his mind. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have use the audible interface of Bailey in for the priority list modifications of Cha, in the device of Bailey, Hassan et al., and Cha because it provides the user with an interface if there is no display or simply just provides the user with an alternative way of presenting options, which some users may prefer.

Response to Arguments
Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive. 

Applicant states in para 4 of page 5 of the remarks:
“Rather, Bailey describes a system in which a priority level is based upon a selection by a user of a button or a user providing an audio command. (  0034).”

Examiner respectfully disagrees. Bailey teaches in para 0034 “Alternatively, an indication of priority may have been previously provided thus making one remote device preferred over another when both are in range. A list of remote devices in a preferred access order may be stored in memory 104 of headset 101.”. Therefore, the priority decision of Bailey can occur automatically and does not need user input each time a connection is made. 

Applicant states in paras 1-2 of page 6 of the remarks:
“Rather, Hassan describes a system in which priorities are assigned to sink device at a source device and a system in which the source device determines which one of the plural sink devices (such as output devices 154, 158, 160 of Fig. 1C) the source device (such as computing device 110) is to be coupled with first. To this end, Hassan describes that priorities associated with the sink devices may be used by the source device to determine the order in which connections are attempted with the sink devices by the source device. The source device develops a scan order based on the priorities and the source device attempts to connect with the sink devices based upon this scan order. (   0155-0156). 
Hassan, therefore, does not describe, teach, or suggest a priority scheme that "helps [a sink device] to determine which source device [the sink device] should be connected to first." (OA, pg. 10)(emphasis added).”

Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hassan is relied upon to teach the concept of priorities based on device type. The sink and source devices are already taught in Bailey with the sink device being headset 101 and the source devices being communication device 202, network 203, and/or remote device 205. During calls mentioned in paras 0034 and 0037 of Bailey, headset 101 determines a priority to determine which device to connect to and the connected device of 202/203/205 send audio data to headset 101. Hassan does not need to specifically teach the sink device deciding priorities. Further, it is irrelevant that Hassan may be applying the priority scheme to a scan order. The important concept of Hassan is that a priority is determined based on device type. The application of that priority is already taught in Bailey. When the device type priority scheme of Hassan is combined with Bailey, the headset of Bailey will use the device type priority scheme of Hassan to determine which of 202/203/205 to connect to. Therefore, the combination of Bailey and Hassan teach the limitations of claim 1. 

Applicant states in para 4 of page 6 of the remarks:
“It is further respectfully submitted that the offered reason for modifying Bailey, i.e., that Bailey and Hassan are basically in the same field of endeavor, is not sufficient to support a prima facie case of obviousness. For this additional reason, it is respectfully submitted that the rejection of claim 1, and the claims that depend therefrom, under 35 U.S.C. § 103 based upon the combination of Bailey and Hassan must be withdrawn.”

Examiner respectfully disagrees. Examiner does not rely upon a motivation of “same field of endeavor” to combine the references. Rather, Examiner uses the accepted KSR rationale of simple substitution of one priority scheme for another.

Applicant states in para 5 of page 6 to the top of page 7 of the remarks:
“In rejecting claim 2 it was concluded that "Bailey teaches the device determines the environment in which the device is located and then uses the determined environment to determine the plurality of audio source devices with which the device is concurrently pairable (paras 0034, 0037)." (OA, pg. 11). Applicant has reviewed the cited to paragraphs and can find no mention of an "environment" or any equivalent thereof. Applicant therefore requests that the examiner explain in detail how this claimed element is described in Bailey.”

Examiner respectfully disagrees. According to page 4 of Applicant’s specification, “an environment (and, accordingly, the appliances within an environment) is generally defined by the communicative range of the hearing device 10 and each of the appliances 12.” This is a broad definition of “environment” and merely describes a situation when a first device is in range of multiple pairable devices. Therefore, Bailey teaches determining the environment in the sense that a headset can determine devices that are within range of the headset. Para 0034 states “connect with either communication device 202 or with network 203 if both are in range of the headset”, which indicates that a communicative range has been established among the headset and the pairable devices. Further, para 0037 states “Remote device 205 may have a wireless radio standard built in (e.g., Bluetooth.RTM. functionality included with the device).”. This indicates a communicative range defined by the Bluetooth standard. Therefore, Bailey teaches determining a general environment and that environment dictates what devices are pairable with the headset. However, the limitation of claim 2 is further and more specifically taught in the secondary reference of Gerber. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gerber more specifically teaches in cited para 0011 “the mobile transceiver comprises positioning means for determining the current geographic position and the prioritizing module is designed to assign a priority value to a received audio signal in accordance with the determined current geographic position.” and in para 0010 “Storing and activating such sets of stored priority values makes it possible for the user to switch efficiently between different defined priority configurations adapted, for example, to specific locations”. Gerber ties in the environment specifically with priority schemes and associated devices stored in memory to better teach the limitations of the claim. Therefore, Bailey in view of Hassan and Gerber teach the limitations of claim 2.

Applicant states in para 1 of page 7 of the remarks:
“In rejecting claim 6 it was concluded that "Bailey teaches the remote control 
application resident on the device is usable, when configured, to communicate function controlling commands to each of the plurality of audio source devices (paras 0027, 0029, 0034, 0037)." (OA., pg. 14). Applicant has reviewed the cited to paragraphs and can find no mention of a "remote control application" being "configured" or any equivalent thereof. Applicant therefore requests that the examiner explain in detail how this claimed element is described in Bailey.”

Examiner respectfully disagrees. First of all, the terms “remote control app” and “function controlling commands” can be interpreted broadly. The device simply needs to be able to control an appliance in some way. Para 0027 states “Transducer 107 may be used to initiate a call…The preceding list of functions controlled by transducer 107 is exemplary and may be expanded to include any and all functions of headset 101”. This shows the headset can initiate calls to external devices among other possible commands. Para 0029 states that “such audio commands may direct processor 102 to connect RF transceiver 110 with telecommunication system 203”. This shows that the headset can command wireless connections to occur in external devices. Paras 0034 and 0037 further discuss the headset issuing controls to external devices in order to connect with one and not another. Therefore, Bailey teaches using a remote control app to issue function controlling commands to appliances.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652